894 N.E.2d 557 (2008)
In the Matter of Walter J. ALVAREZ, Respondent.
No. 45S00-0404-DI-151.
Supreme Court of Indiana.
August 11, 2008.

ORDER FINDING MISCONDUCT AND IMPOSING PRIVATE REPRIMAND
Upon review of the report of the hearing officer. Lizbeth Pease, who was appointed by this Court to hear evidence on the Indiana Supreme Court Disciplinary Commission's "Verified Complaint for Disciplinary Action," and the briefs of the parties, the Court finds that Respondent engaged in attorney misconduct in violation of the Rules of Professional Conduct and that a private reprimand is an appropriate discipline for Respondent's misconduct in this case.
IT IS THEREFORE ORDERED that Respondent be given a private reprimand for the violations of the Rules of Professional Conduct in this case.
Costs of this proceeding associated with the Commission's amended complaint filed March 11, 2005, are assessed against Respondent. The hearing officer appointed in this case is discharged.
*558 The Court directs the Clerk to forward a copy of this Order to the hearing officer, to Respondent or Respondent's attorney, and to the Indiana Supreme Court Disciplinary Commission.
All Justices concur.